DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 1 recites “A method for reconstructing a 3D object based on dynamic graph network” which should read “A method for reconstructing a 3D object based on a dynamic graph network”
Lines 2-3 recite “image feature extraction extracting”. A connecting word such as “comprising” or “including” should be included between “extraction” and “extracting”.
Line 3 recites “extracting image features from 2D (2 dimensional) image” which should read “extracting image features from a 2D (2 dimensional) image”.
Line 10 recites “Xn is the vertical coordinate” which should read “Yn is the vertical coordinate”.
Line 11 recites “input data preparation for dynamic graph network” which should read “input data preparation for a dynamic graph network” or “input data preparation for the dynamic graph network”.
Lines 11-12 recite “input data preparation for dynamic graph network predefining”. A connecting word such as “comprising” or “including” should be included between “network” and “predefining”.
Line 20 recites “a edge” which should read “an edge”. 
Lines 20-21 recite “or neighborhood relationship exists” which should read “or a neighborhood relationship exists”. 
Lines 23-24 recite “feature mapping and convolution in a dynamic graph network the dynamic graph network”. A connecting word such as “wherein” should be included between “network” and “the”.
Line 29 recites “and a relationship matrix is obtained” which should read “and obtaining a relationship matrix” for grammatical correctness.
Lines 32-33 recite “where d2() is a distance measure function used to calculate the distance between two feature vectors, exp{} is an exponential function” which should read “where d2() is a distance measure function used to calculate the distance between two feature vectors, and exp{} is an exponential function” for grammatical correctness.
Lines 41-42 recite “where n is a hyper-parameter used to balance relationship matrix A and relationship matrix S, its value is determined” which should read “where n is a hyper-parameter used to balance relationship matrix A and relationship matrix S, and its value is determined”.
Line 45 recites “[0024]” which appears to be an erroneous copy and paste from the specification. 
Line 49 recites “a activation function” which should read “an activation function”.
Line 50 recites “linear regression mapping in 3D coordinate regression layer” which should read “linear regression mapping in a 3D coordinate regression layer”
Lines 50-51 recite “linear regression mapping in 3D coordinate regression layer sending the N column vectors”. A connecting word such as “comprising” or “including” should be included between “layer” and “sending”.
Lines 55-56 recite “dynamic graph training 5.1) : creating a graph”. A connecting word such as “comprising” or “including” should be included between “training” and “5.1”.
Line 60 recites “inputting 2D image I of different object” which should read “inputting 2D image I of different objects” or “inputting 2D image I of a different object”.
Lines 61-62 recite “learnable linear parameter w(1) , w(2)” which should read “learnable linear parameters w(1) , w(2)”.
Line 62 recites “adopting gradient decent algorithm” which should read “adopting a gradient descent algorithm”.
Lines 64-65 recites “at this time, the dynamic graph network training is completed” which should read “completing the dynamic graph network training” for grammatical correctness.
Lines 66-67 recite “graph convolution layer training after the dynamic graph network training”. A connecting word such as “comprising” or “including” should be included between “training” and “after”.
Lines 67-68 recite “inputting 2D image I of different object” which should read “inputting 2D image I of different objects” or “inputting 2D image I of a different object”.
Line 70 recites “adopting gradient decent algorithm” which should read “adopting a gradient descent algorithm”.
Line 71 recites “to Chamfer distance loss function” which should read “to a Chamfer distance loss function”.
Line 71 recites “of Chamfer distance loss function stops” which should read “of the Chamfer distance loss function stops”.
Line 72 recites “of Chamfer distance loss function converges” which should read “of the Chamfer distance loss function converges”. 
Lines 72-73 recite “at this time, the 3D coordinate regression layer training is completed” which should “completing the 3D coordinate regression layer” for grammatical correctness.
Lines 74-75 recite “3D object reconstruction after the dynamic graph network training”. A connecting word such as “comprising” or “including” should be included between “training” and “after”.
Line 77 recites “thus the 3D structure of the object is deduced, the 3D object reconstruction is completed” which should read “thus the 3D structure of the object is deduced, and the 3D object reconstruction is completed”
Claim 2 is objected to because of the following informalities: 
Line 1 recites “A method for reconstructing a 3D object based on dynamic graph network of claim 1” which should read “The method for reconstructing a 3D object based on the dynamic graph network of claim 1”.
Lines 1-2 recite “wherein pre-processing 2D image I before the image feature extraction” which should read “further comprising pre-processing 2D image I before the image feature extraction” and then a connecting word such as “comprising” or “including”.
Line 2 recites “enhance, crop and uniform 2D image I” which should read “enhancing, cropping and making uniform 2D image I”.
Line 3 recites “a image” which should read “an image”. 
Line 4 recites “and removing the color of background area by edge detection algorithm” which should read “removing the color of a background area by using an edge detection algorithm”.
Lines 4-5 recite “filling the background area” which should read “and filling the background area”.
Line 5 recites “to uniform the pixel values” which should read “to make the pixel values uniform”.
Lines 5-6 recite “which make the pixel values conform to Gaussian distribution” which should read “wherein the normalizing makes the pixel values conform to Gaussian distribution”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 of claim 1 recites “N feature vectors of D dimensions”, which is the first recitation of a number of recitations of the variables N and D. These variables are not bounded in any way, which introduces a lack of clarity into the claim. For example, it is unclear if N and D can be any integers, any real numbers, any natural numbers, a subset of natural numbers, etc. Similar issues exist with the variable k introduced in line 13 of the claim, i and j introduced in line 20 of the claim, ε introduced in line 22 of the claim, K introduced in line 36 of the claim, and η introduced in line 40. 
Line 16 of claim 1 recites “its coordinate (x’k, y’k)”. It is unclear what this coordinate would belong to. As best understood, this refers to a coordinate that belongs to the feature vector coordinate, but it is unclear how the “its coordinate” would be belong to the feature vector coordinate.	Lines 21-22 of claim 1 recite “(the distance of the ith vertex and the jth vertex is less than set threshold ε)”. It is unclear whether this parenthetical is defining distance in a way that limits the claim, or if the parenthetical is merely an example. Line 64 of the claim similarly recites the unclear parenthetical “(the value of graph learning loss function Lgraph converges to a stable value)”. Lines 71-72 similarly recite the unclear parenthetical “(the value of Chamfer distance loss function converges to a stable value)”.
Lines 28-29 of claim 1 recite “the number of dimensions in distance space” and “measuring the distances between vertices”. There is insufficient antecedent basis for these limitations in the claim as it is unclear what dimensions, what “distance space”, as well as which “distances”, are being referred to here.
Line 36 of claim 1 recites “to N elements Si1, Si2,..., SN, of the ith row”. It is unclear what the “to” corresponds to and what is being done with these elements.
Lines 41-42 of claim 1 recite “its value is determined according to specific implementation”. It is unclear which value is being determined and by what kind of “specific implementation” the value is being determined.
Lines 47-48 of claim 1 recite “the learnable linear parameter of the first graph convolution layer” and lines 48-49 recite “the learnable linear parameter of the second graph convolution layer”. There is insufficient antecedent basis for these limitations in the claim as it is unclear which learnable linear parameters are being referred to as “the” learnable linear parameters.
Line 60 and lines 67-68 of claim 1 recite “continuously inputting 2D image I of different object, and processing it”. It is unclear what is being inputted and processed here, whether this is a single image with a single different object, a single image with multiple objects, and how the object (or objects) are different.
Lines 75-76 of claim 1 recite “to 2D image I of an object”. It is unclear what is being done to the image I in this portion of the claim.
Line 76 of claim 1 recites “processing it”. There is insufficient antecedent basis for this limitation in the claim as it is unclear what “it” is referring to.
Lines 2-3 of claim 2 recite “the detailed cropping and unifying”. There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 1, Wang (“Pixel2Mesh: Generating 3D Mesh Models from Single RGB Images”) teaches predefining an initial ellipsoid mesh (p. 5, section 3.3), which comprises N vertices and a plurality of edges, where the coordinate of the kth vertex is (x’k, y’k, z’k), x’k, y’k, z’k respectively are the x coordinate, y coordinate and z coordinate of the kth vertex, filling initial features (p. 5, section 3.3; a 156 vertex 3D  mesh is initialized with features filled as the coordinates of each vertex; a mesh is made up of edges and each vertex having x,y,z coordinates is inherent);
feature mapping and convolution in a dynamic graph network (p. 2, a graph based fully convolutional network is built and feature mapping is performed); 
linear regression mapping in 3D coordinate regression layer (p. 7, section 3.6; in a layer, vertices are regressed toward their correct 3D position using linear distance);
dynamic graph network training (p. 5, section 3.2; p. 7-8, section 3.6; the graph network is trained to produce stable deformation and accurate meshes using losses);
graph convolution layer training after the dynamic graph network training is complete, continuously inputting 2D image I of different object, then updating the network parameters of the 3D coordinate regression layer by measuring the distance between the predicted 3D coordinates and the true 3D coordinates of the N vertices and according to Chamfer distance loss function, until the decrease of the value of Chamfer distance loss function stops (the value of Chamfer distance loss function converges to a stable value), at this time, the 3D coordinate regression layer training is completed (p. 5, section 3.2; p. 7-8, section 3.6; loss between real and predicted coordinates is minimized using the Chamfer distance loss function until a minimum/consistency is reached);
3D object reconstruction after the dynamic graph network training (p. 5, section 3.2) and the graph convolution layer training (p. 4-5, section 3.1) are completed, to 2D image I of an object, obtaining the predicted 3D coordinates of the N vertices by processing, thus the 3D structure of the object is deduced, the 3D object reconstruction is completed (p. 7-8, section 3.6; p. 13-14; optimizing loss for each vertex position, the final 3D object is constructed).
Kim (U.S. Publication 2022/0270341) teaches extracting image features from 2D (2 dimensional) image I of an object, wherein the extracted image features constitute a feature map, the feature map comprises N feature vectors of D dimensions (section 0151; features are extracted from an image, creating a feature map with feature vectors correspond to control points for the image features). 
Moschoglou (WO 2022/096105) teaches adopting a gradient decent algorithm to perform a back propagation (p. 4, lines 21-28; an iterative gradient descent method is used to back-proagate error in the creation of a synthetic 3D mesh).
Gao (“Exploring Structure-Adaptive Graph Learning For Robust Semi-Supervised Classification”) discloses creating a graph learning loss function (p. 4, section 4.1; p. 4-5, section 5.2).
The prior art, while generally teaching some of the broadly recited concepts within the claims, as discussed above, does not teach the specific equations recited in claim 1 that are used to implement the concepts, at least not in a manner in which one skilled in the art, before the effective filing date of the claimed invention, could combine prior art references to arrive at the specific equations and relationships between the specific equations across multiple steps recited in applicant’s claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612